t c no united_states tax_court clifford w miller petitioner v commissioner of internal revenue respondent docket no 10563-99l filed date held sec_6015 i r c has no application to and does not govern the request of p’s former spouse for relief from joint_and_several_liability under sec_6013 i r c former sec_6013 which was repealed effective date and the administrative proceedings conducted by r that ulti- mately resulted in r’s granting that relief to her prior to date held further p did not have the right to be notified of or to participate in the administrative proceedings relating to the request of p’s former spouse for relief from joint_and_several_liability under former sec_6013 held further p lacks standing to challenge respondent’s determination to grant p’s former spouse relief from joint and sev- eral liability under former sec_6013 held fur- ther respondent did not abuse respondent’s discretion with respect to any of the determinations in the notice_of_determination concerning collection action under sec_6320 and or i r c clifford w miller pro_se william l blagg for respondent opinion chiechi judge this case is before the court on respon- dent’s motion for judgment on the pleadings which was filed on date and which pursuant to rule b the court shall treat as respondent's motion for summary_judgment under rule respondent’s motion on date petitioner filed a response to respondent’s motion and on date respondent filed a reply to petitioner’s response on date the court held a hearing on respondent’s motion as directed by the court respondent filed a supplement to respon- dent’s motion on date in which respondent provided additional information regarding that motion on date petitioner filed a response to respondent’s supplement background in the various filings by the parties with respect to respondent’s motion the parties do not dispute the following facts ‘al11 rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect at the times indicated - - petitioner resided in arden north carolina at the time the petition was filed sometime in date petitioner withdrew dollar_figure from an annuity_contract that he had with metropolitan life_insurance_company annuity withdrawal the joint federal_income_tax tax_return for joint_return filed by petitioner and his then spouse who is now known as florencie g bacon ms bacon failed to include as income dollar_figure of the annuity withdrawal petitioner and ms bacon divorced sometime after they filed the joint_return on date in connection with their divorce petitioner and ms bacon executed an agreement in which they agreed inter alia to be jointly responsible for any additional taxes determined by respondent to be due for with respect to any annuity_contracts held by petitioner at a time not disclosed by the record respondent determined a deficiency of dollar_figure for taxable_year tax defi- ciency against petitioner and ms bacon the tax defi- ciency was attributable solely to the failure of the joint_return to include as income dollar_figure of the annuity with- drawal respondent did not determine any penalties against petitioner and ms bacon for sometime prior to date ms bacon requested respon- dent to grant her relief from joint_and_several_liability relief q4e- from joint_and_several_liability with respect to the tax_deficiency around date respondent informed ms bacon that respondent had decided to grant that relief to her none- theless on date respondent assessed the tax_deficiency assessed tax_deficiency against petitioner and ms bacon for reasons not disclosed by the record respondent inadver- tently and erroneously failed to adjust the joint account that respondent maintained for petitioner and ms bacon joint ac- count in order to reflect the determination that respondent made around date to grant ms bacon relief from joint_and_several_liability respondent ultimately became aware of respon- dent’s failure to adjust the joint account in order to reflect that determination on date a so-called 2-way memo was prepared in which respondent’s personnel responsible for making changes to the joint account were instructed to transfer the assessed tax_deficiency and interest thereon from the joint account to a nonmaster file nmf account to be established only in petitioner’s name petitioner’s nmf account on date the assessed tax_deficiency and interest thereon reflected in the joint account were transferred to petitioner’s nmf account at no time throughout the period during which respondent was considering and taking action with respect to ms bacon’s request for relief from joint_and_several_liability was - - petitioner notified of that request and respondent’s consideration thereof or given an opportunity to participate in any of the administrative proceedings relating thereto sometime after date respondent notified peti- tioner of his right to a hearing appeals_office hearing at which he would be able to contest a proposed collection action against him with respect to the unpaid portion of the assessed tax_deficiency on date after the north-south carolina appeals_office of the internal_revenue_service appeals_office held the appeals_office hearing that petitioner had requested the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination contained the following summary of the matters that were considered at peti- tioner’s appeals_office hearing matters considered the requirements of law and administrative procedures whether the service met its statutory and administra-- tive requirements prior to levy the relevant issues whether mr miller’s claim for innocent spouse relief could now be considered the intrusiveness of the collection action or the proposed collection action whether mr miller’s situa- tion warranted forbearance of the collection action until his claim could be considered the matter considered by the appeals_office relating to mr -- - miller’s claim for ‘innocent spouse’ relief included peti- tioner’s claim that respondent erroneously granted relief from joint_and_several_liability to ms bacon with respect to the assessed tax_deficiency and that he should have received notice of and an opportunity to contest ms bacon’s application_for such relief the notice_of_determination contained the following summary of the determinations that were made by the appeals_office with respect to the matters that were considered at petitioner’s appeals_office hearing summary of determination the statutory and procedural notice requirements prior to levy were met by the service therefore levy is permissible further under mr miller’s circum- stances the proposed levy balances the need to collect the revenue with the intrusiveness of the proposed action no collection alternatives were offered because mr miller challenged the liability mr miller’s claim for innocent spouse relief was considered and found to be meritless in the amended petition for lien or levy action under sec_6320 or sec_6330 petitioner alleged the following errors of the appeals_office in making the determinations summa-- rized in the notice_of_determination alleged errors in determination innocent spouse relief granted to my ex- wife without me being notified ex-wife signed divorce decree acknowledg- ing her tax responsibilities for tax years ‘89 - j- ‘90 concerning annuities i r s granted ex-wife inn spouse relief on or about i r s rep wrote me on informing me they were still trying to collect from ex when this was not true irs verbally informed me of granting inn spouse relief to my ex in dec ‘98 this was the first i was notified of this the annuity in guestion was cashed in in early benifited ex-spouse return was a joint_return ex is egually liable clifford w miller has paid dollar_figure to date on this return in the event the court does not rule favorably on the petitioner’s request petitioner prayerfully requests that his liability be limited to the unpaid portion of the dollar_figure original tax with no penalties or fines included reproduced lit-- erally in the answer to the amended petition respondent alleged inter alia that on or about date respondent determined that ms bacon qualified as an innocent spouse under the provi- sions of sec_6013 with respect to the income_tax deficiency discussion a summary adjudication may be made that disposes of all of the issues in controversy if inter alia it is shown that there is no genuine issue as to any material fact with respect to those issues see rule b we conclude that there is no genuine issue as to any material fact regarding the issues raised with respect to respondent’s motion the validity of the underlying tax_liability for is not at issue here consequently we shall review the determinations set forth in the notice_of_determination under an abuse-of- discretion standard see 114_tc_604 in support of his position that the appeals_office erred in determining that respondent may proceed to collect from him the unpaid portion of the assessed tax_deficiency petitioner argues that respondent should have given him notice of and an opportunity to participate in the administrative proceedings regarding ms bacon’s application_for relief from joint_and_several_liability with respect to that deficiency and that respondent should not have granted such relief to ms bacon in respondent’s motion respondent counters petitioner does not have standing to challenge respondent’s determination that his former wife is an innocent spouse see 37_f3d_1393 9th cir and garvey v commissioner t c memo in the instant case the commissioner granted innocent spouse relief to petitioner’s former wife before the enactment of the internal revenue restructuring and reform act of thus peti- tioner’s former wife never made an election under sec_6015 or c sec_6015 does not apply to this case and the pre-1998 act precedent of estate of ravetti and garvey supra forecloses peti- tioner’s challenge to his former wife’s innocent spouse status in addition respondent is not bound by any provisions relating to the tax_liability contained in petitioner’s divorce decree see 78_tc_100 respondent not bound by agreement to which he is not a party the parties do not dispute that respondent granted ms bacon relief from joint_and_several_liability with respect to the assessed tax_deficiency prior to date the date on which congress repealed sec_6013 that was in effect before that date former sec_6013 and enacted sec_6015 relating to relief from joint_and_several_liability see internal_revenue_service restructuring and reform act of rra publaw_105_206 e g 112_stat_685 sec_6015 generally applies to any liability for tax arising after date and any liability for tax arising on or before such date but remaining unpaid as of such date see id sec_3201 read in the context of sec_6015 the liability for tax referred to in the foregoing effective-date provision refers to the liability for tax of the taxpayer claiming relief from joint_and_several_liability respondent alleges in the answer and we find that respondent must have granted ms bacon relief from joint_and_several_liability pursuant to former sec_6013 which was in effect prior to date when respondent granted ms bacon that relief and that respondent did not grant such relief pursuant to sec_6015 which was not in effect until date at no time on or after date was ms bacon claiming or will she be claiming relief from joint_and_several_liability under sec_6015 either in an administrative proceed- ing before respondent or in a judicial proceeding before us once respondent granted ms bacon relief from joint_and_several_liability pursuant to former sec_6013 prior to date she had no liability for the assessed tax_deficiency on any date thereafter including date ms bacon did not have and could not have had any liability for the assessed tax_deficiency which arose on or before date when congress enacted sec_6015 and which remained unpaid as of that date see id we conclude that sec_6015 has no application to and does not govern ms bacon’s request for relief from joint_and_several_liability under former sec_6013 and the adminis-- trative proceedings conducted by respondent that ultimately resulted in respondent’s granting that relief to her prior to date cf 115_tc_118 sec_6015 applies where spouse had a liability for tax arising on or before date which remained unpaid as of that date and claimed relief from joint_and_several_liability under that section 114_tc_354 same we further conclude that petitioner did not have the right to be notified of or to participate in the administrative proceedings relating to ms bacon’s application_for relief from joint_and_several_liability under former sec_6013 and that petitioner lacks standing to challenge respondent’s determination to grant ms bacon such relief under former sec_6013 e see sec_6013 37_f3d_1393 9th cir petitioner requests in the alternative that the court waive any interest imposed by sec_6601 on the assessed tax_deficiency during the period date through date and penalties assessed by respondent with respect to the assessed tax_deficiency with respect to petitioner’s alternative request that the court waive any interest with respect to the assessed tax_deficiency imposed by sec_6601 that respondent assessed against him the record does not establish whether petitioner raised at his appeals_office hearing that interest should not have accrued on the assessed tax_deficiency during the period date through date assuming arguendo that the record before us had established that petitioner raised at his appeals_office hearing that interest should not have accrued on the assessed tax_deficiency during that period that we considered petitioner’s alterna- tive request regarding interest to be a request for abatement of -- interest under sec_6404 and that we concluded that we have jurisdiction under sec_6404 to consider that request see katz v commissioner t c __ __ slip op pincite on the record before us we find that petitioner has not established or even alleged a ministerial error within the meaning of sec_6404 reguiring an abatement of such inter- est see katz v commissioner supra at __ slip op pincite with respect to petitioner’s alternative request that the court waive any penalties assessed against him for respon- dent claims and petitioner does not dispute that no penalties were assessed against petitioner for consequently that request is moot ’ we hold that there is no basis in the record to conclude that respondent abused respondent’s discretion with respect to any of the determinations set forth in the notice of determina- tion to reflect the foregoing assuming arguendo that the record before us had established that respondent assessed penalties against petitioner for we would not consider petitioner’s alternative request that the court waive those penalties that is because the record does not establish that he raised that issue at his appeals_office hearing see sec_6320 sec_6330 sec_301_6320-1t q a-f5 temporary proced admin regs fed reg date sec_301_6330-1t f q a-f5 temporary proceed admin regs fed reg date an order treating respondent’s motion for judgment on the pleadings as supplemented as respondent’s motion for summary_judgment and granting it and decision that respondent may proceed with the collection action as determined in the notice_of_determination concerning the collection action for the taxable_year upon which this case is based will be entered
